Lawrence, Judge:
When the appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, were called for hearing, plaintiff submitted said cases on the record consisting of the official papers.
A review thereof discloses nothing which would tend in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper values of the merchandise the subject of said appeals are the values returned by the appraiser.
Judgment will be entered accordingly.